DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/20/2021, with respect to 1-20 have been fully considered and are persuasive.  The previous rejection in view of Guo et al. (U.S. Publication No. 2018/0285695 A1) has been withdrawn.  A new grounds of rejection has been incorporated into the current office action with Dannels (U.S. Publication No. 2018/0189930) in view of Dinh et al. (U.S. Publication No. 2020/0126263).
 Examiner encourages Applicant’s representative to contact examiner with any amendments and/or comments to move prosecution along.


Allowable Subject Matter
Claims 4, 5-7, 14 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 4, the prior art fails to teach in combination with the rest of the limitations in the claim:  “further comprising obtaining each training sample of the plurality of training samples by
scanning a subject sample with the second undersampling factor to obtain third imaging information; selecting a corresponding part of information from the third imaging information according to the first undersampling factor and a second sampling trajectory to obtain fourth imaging information; and taking the third imaging information as an output sample and the fourth imaging information as an input sample to form the training sample.”

Claims 5-7 are objected to due to their dependencies on claim 4; claims 15-17 are objected to due to their dependencies on claim 14.


With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the operations further comprise: obtaining each training sample of the plurality of training samples by controlling the coil to scan a subject sample with the second undersampling factor to obtain third imaging information;
selecting a part of information from the third imaging information according to the first undersampling factor and a second sampling trajectory to obtain fourth imaging information; and
taking the third imaging information as an output sample and the fourth imaging information as an input sample to form the training sample.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dannels (U.S. Publication No. 2018/0189930 A1) in view of Dinh et al. (U.S. Publication No. 2020/0126263).


With respect to claim 1, Dannels discloses a method of magnetic resonance imaging, the method comprising:
scanning a subject with a first undersampling factor (para 0025, lines 2-4) and a first sampling trajectory to obtain first imaging information (para 0025, lines 6-10);
Dannels does not disclose processing the first imaging information with a deep neural network (DNN) to obtain second imaging information corresponding to a second undersampling factor, the first undersampling factor being larger than the second undersampling factor; and reconstructing a magnetic resonance image of the subject from the second imaging information.
 Dinh et al. discloses processing the first imaging information with a deep neural network (DNN) to obtain second imaging information corresponding to a second undersampling factor, the first undersampling factor being larger than the second undersampling factor; and reconstructing a magnetic resonance image of the subject from the second imaging information (para 0009, lines 1-25; obtain first image data and then using a first deep neural network (DNN) to generate a second image as a reconstructed image of the first image based on the image data; reconstructing a magnetic resonance image is considered here the third result value based on the values of the first and second values).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dannels to include processing the first imaging information with a deep neural network (DNN) to obtain second imaging information corresponding to a second undersampling factor, the first undersampling factor being larger than the second undersampling factor; and reconstructing a magnetic resonance image of the subject from the second imaging information as taught by Dannels to minimize transformation error.




With respect to claim 2, the combination of Dannels and Dinh et al. discloses the method of claim 1, wherein reconstructing the magnetic resonance image of the subject from the second imaging information (see Dinh et al. para 0009, lines 1-25; obtain first image data and then using a first deep neural network (DNN) to generate a second image as a reconstructed image of the first image based on the image data; reconstructing a magnetic resonance image is considered here the third result value based on the values of the first and second values) comprises:
reconstructing the magnetic resonance image from the second imaging information with one of parallel imaging accelerated imaging, compressed sensing accelerated imaging, and half-Fourier accelerated imaging (see Dannels para 0038, lines 1-12; Fourier transforming).



before processing the first imaging information with the DNN, training the DNN with a plurality of training samples (see Dinh et al. para 0009, lines 1-25).


With respect to claim 8, the combination of Dannels and Dinh et al. discloses the method of claim 1, wherein the first imaging information and the second imaging information are parts of k-space data in a k-space domain (see Dannels et al. para 0025, lines 1-14).

With respect to claim 9, the combination of Dannels and Dinh et al. discloses the method of claim 1, wherein the first imaging information and the second imaging information are images obtained by performing a Fourier transform on parts of k-space data in a k-space domain (see Dannels et al. para 0025, lines 1-14; para 0038, lines 1-12; Fourier transforming).

With respect to claim 10, the combination of Dannels and Dinh et al. discloses the method of claim 1, wherein the second undersampling factor is no more than an undersampling factor for accelerated imaging (para 0025, lines 4-7 and para 0075, lines 1-9 and para 0076, lines 1-9).

With respect to claim 11, Dannels discloses an apparatus for magnetic resonance imaging, the apparatus comprising: at least one processor [142] (see Fig. 1); and
at least one non-transitory machine readable storage medium coupled to the at least one processor having machine-executable instructions stored thereon (para 0027, lines 1-20) that, when [142] (see Fig. 1), cause the at least one processor to perform operations comprising:
controlling a coil of a magnetic resonance imaging apparatus to scan a subject (para 0025, lines 2-4) with a first undersampling factor and a first sampling trajectory to obtain first imaging information (para 0025, lines 4-7);
Dannels does not disclose processing the first imaging information with a deep neural network (DNN) to obtain second imaging information corresponding to a second undersampling factor, the first undersampling factor being larger than the second undersampling factor; and reconstructing a magnetic resonance image of the subject from the second imaging information.
  Dinh et al. discloses processing the first imaging information with a deep neural network (DNN) to obtain second imaging information corresponding to a second undersampling factor, the first undersampling factor being larger than the second undersampling factor; and reconstructing a magnetic resonance image of the subject from the second imaging information (para 0009, lines 1-25; obtain first image data and then using a first deep neural network (DNN) to generate a second image as a reconstructed image of the first image based on the image data; reconstructing a magnetic resonance image is considered here the third result value based on the values of the first and second values).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dannels to include processing the first imaging information with a deep neural network (DNN) to obtain second imaging information corresponding to a second undersampling factor, the first undersampling factor being larger than the second undersampling factor; and reconstructing a magnetic resonance image of the subject from the second imaging information as taught by Dinh et al. to minimize transformation error.


(see Dinh et al. para 0009, lines 1-25; obtain first image data and then using a first deep neural network (DNN) to generate a second image as a reconstructed image of the first image based on the image data; reconstructing a magnetic resonance image is considered here the third result value based on the values of the first and second values) comprises:
reconstructing the magnetic resonance image from the second imaging information with one of parallel imaging accelerated imaging, compressed sensing accelerated imaging, and half-Fourier accelerated imaging (see Dannels para 0038, lines 1-12; Fourier transforming).

With respect to claim 13, the combination of Dannels and Dinh et al. discloses the apparatus of claim 11, wherein the operations further comprise:
before processing the first imaging information with the DNN, training the DNN with a plurality of training samples (see Dinh et al. para 0009, lines 1-25).

With respect to claim 18, the combination of Dannels and Dinh et al. discloses the apparatus of claim 11, wherein the first imaging information and the second imaging information are parts of k-space data in a k-space domain (see Dannels et al. para 0025, lines 1-14).


With respect to claim 19, the combination of Dannels and Dinh et al. discloses the apparatus of claim 11, wherein the first imaging information and the second imaging information are images obtained by performing a Fourier transform on parts of lisp ace data in a k-space domain (see Dannels para 0038, lines 1-12; Fourier transforming).

With respect to claim 20, the combination of Dannels and Dinh et al. discloses the apparatus of claim 11, wherein the second undersampling factor is no more than an undersampling factor for accelerated imaging (see Dannels para 0038, lines 1-12; Fourier transforming).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866